Citation Nr: 9901127	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-12 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for left orchialgia, 
status after varicocele surgery, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

REMAND

The veteran served on active duty from November 1980 to 
November 1983.  He requested a hearing before a member of the 
Board of Veterans Appeals (Board) at the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Thereafter he had a hearing before a 
Hearing Officer at that office, but did not specify whether 
that hearing satisfied his request for a Board hearing.  He 
has not responded to the Boards letter seeking 
clarification.  The case is remanded to the RO for the 
following action:

The veteran should be scheduled for a 
Travel Board hearing following the 
usual procedures under 38 C.F.R. § 20.704 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
